Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 14, 2021, claims 21-40 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 14, 2021 have been considered.


Claim Objections

 	Claims 27, 28, 34, and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11011582 [‘582]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

Present Application
Patent ‘582
21. (New) A three-dimensional (3-D) memory array, comprising: a plurality of conductive lines; and a plurality of pairs of conductive pillars arranged in a staggered pattern through a plurality of layers of a conductive material; wherein the conductive pillars of each respective pair are coupled to a same conductive line of the plurality of conductive lines, and wherein the staggered pattern comprises the plurality of pairs of conductive pillars being adjacent to and in line with each other in an x-direction, in line with each other in an y-direction, and nonadjacent to each other in the y-direction.

1. A three-dimensional (3-D) memory array, comprising: a first plurality of conductive lines separated from one other by an insulation material; a second plurality of conductive lines; and a plurality of pairs of conductive pillars arranged in a staggered pattern through the first plurality of conductive lines and the insulation material; wherein the conductive pillars of each respective pair are coupled to a same conductive line of the second plurality of conductive lines, and wherein the staggered pattern comprises the plurality of pairs of conductive pillars being adjacent to and in line with each other in an x-direction, in line with each other in an y-direction, and nonadjacent to each other in the y-direction.
22. (New) The 3-D memory array of claim 21, further comprising a plurality of memory cells, wherein each respective memory cell includes a portion of one of the conductive pillars of one of the plurality of pairs conductive pillars.
2. The 3-D memory array of claim 1, further comprising a plurality of memory cells, wherein each respective memory cell includes: a portion of one of the conductive pillars of one of the plurality of pairs conductive pillars; and a portion of a storage element material formed partially around that conductive pillar.

3. The 3-D memory array of claim 1, wherein the staggered pattern comprises the plurality of pairs of conductive pillars being arranged in a hexagonal pattern.
24. (New) The 3-D memory array of claim 23, wherein the hexagonal pattern comprises one of the plurality of pairs of conductive pillars surrounded by six other ones of the plurality of pairs of conductive pillars.
4. The 3-D memory array of claim 3, wherein: the hexagonal pattern comprises one of the plurality of pairs of conductive pillars surround by six other ones of the plurality of pairs of conductive pillars; and the six other ones of the plurality of pairs of conductive pillars are equidistant from one another and the one of the plurality of pairs of conductive pillars.
25. (New) The 3-D memory array of claim 24, wherein the hexagonal pattern further comprises the six other ones of the plurality of pairs of conductive pillars being equidistant from one another and the one of the plurality of pairs of conductive pillars.
4. The 3-D memory array of claim 3, wherein: the hexagonal pattern comprises one of the plurality of pairs of conductive pillars surround by six other ones of the plurality of pairs of conductive pillars; and the six other ones of the plurality of pairs of conductive pillars are equidistant from one another and the one of the plurality of pairs of conductive pillars.




As can be seen from the above table, claim 21 of the present application differ from claim 1 of patent ‘582, in that, patent '582 recites that the 3-D memory array “…a plurality of pairs of conductive pillars arranged in a staggered pattern through the first plurality of conductive lines and the insulation material…” instead of the claimed “…a plurality of pairs of conductive pillars arranged in a staggered pattern through a plurality of layers of a conductive material …”   However, it is reasonable to interpret 
For similar reasons, claims 22-25 are rejected over claims 1-4 of patent ‘582.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lue [US Patent # 9,397,110].
With respect to claim 21, Lue discloses a three-dimensional (3-D) memory array [figs. 15 and 16], comprising: a plurality of conductive lines [325-329 or 310-313]; and a plurality of pairs of conductive pillars arranged in a staggered pattern through a plurality of layers of a conductive material [any pairs shown in the fig. 15 coupled to either 325-329 or 310-313]; wherein the conductive pillars of each respective pair are coupled to a same conductive line of the plurality of conductive lines, and wherein the staggered pattern comprises the plurality of pairs of conductive pillars being adjacent to and in line with each other in an x-direction, in line with each other in an y-direction, and nonadjacent to each other in the y-direction [see fig. 15].  See marked up figure below.  All pillars are staggered with regards to conductive line 327, as an example.

    PNG
    media_image1.png
    589
    739
    media_image1.png
    Greyscale

With respect to claim 22, Lue discloses a plurality of memory cells, wherein each respective memory cell includes a portion of one of the conductive pillars of one of the plurality of pairs conductive pillars.  See column 2, lines 35-42; and column 10, lines 20-40.
 	With respect to claim 23, Lue discloses the staggered pattern comprises the plurality of pairs of conductive pillars being arranged in a hexagonal pattern.  See fig. 15 and column 10, lines 20-40.  In the figure, the array can be grouped in any hexagonal subgroups.
 	With respect to claim 24, Lue discloses the hexagonal pattern comprises one of the plurality of pairs of conductive pillars surrounded by six other ones of the plurality of pairs of conductive pillars.  See fig. 15 and column 10, lines 20-40.  In the figure, the array can be grouped in any hexagonal subgroups.
 	With respect to claim 25, Lue discloses the hexagonal pattern further comprises the six other ones of the plurality of pairs of conductive pillars being equidistant from one another and the one of the plurality of pairs of conductive pillars.  See fig. 15 and column 10, lines 20-40.  In the figure, the array can be grouped in any hexagonal subgroups.

26, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lue [US Patent # 9,397,110].
With respect to claim 26, Lue discloses a method for processing a three-dimensional (3-D) memory array [figs. 15 and 16], comprising: forming a plurality of pairs of conductive pillars [any pairs shown in fig. 15 coupled to either 325-329 or 310-313], arranged in a staggered pattern, through a plurality of conductive lines [325-329 or 310-313], wherein each respective pair of conductive pillars comprise: a first conductive pillar arranged to extend substantially perpendicular to the plurality of conductive lines; and a second conductive pillar arranged to extend substantially perpendicular to the plurality of conductive lines, wherein the staggered pattern comprises the plurality of pairs of conductive pillars being adjacent to and in line with each other in an x-direction, in line with each other in an y-direction, and nonadjacent to each other in the y-direction [see fig. 15].   See marked up figure below.  All pillars are staggered with regards to conductive line 327, as an example.


    PNG
    media_image1.png
    589
    739
    media_image1.png
    Greyscale

 	With respect to claim 29, Lue discloses forming decoder circuitry coupled to the plurality of 

conductive lines.  See column 13, lines 25-35.

 a quantity of decoders of the decoder circuitry is based on a quantity of the plurality of pairs of conductive pillars in the x-direction.  See column 13, lines 25-35.  It is noted that x and y directions are interchangeable.

Claim(s) 31-33, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lue [US Patent # 9,397,110].
With respect to claim 31, Lue discloses a method of processing a three-dimensional (3-D) memory array [fig. 1], comprising: forming a first conductive line material in a plurality of planes [110’s]; forming a plurality of openings [105’s] through the first conductive line material in the plurality of planes; forming a storage element material along a sidewall [115] of each one of the plurality of openings; forming a second conductive line material [130] in each one of the plurality of openings adjacent the storage element material; and forming an additional opening [via 120] through the second conductive line material and the storage element material formed in each respective opening and the first conductive line material in the plurality of planes.
With respect to claim 32, Lue discloses forming an insulation material [145] in the additional opening.
With respect to claim 33, Lue discloses forming an insulation material [215 of fig. 2b] separating the plurality of planes of the first conductive line material from one another.  
With respect to claim 35, Lue discloses the plurality of openings are formed in a staggered pattern through the first conductive line material in the plurality of planes.  See fig. 1.  In the figure, the openings shown may be interpreted as being in any arrangement, specifically, a “staggered” configuration.
With respect to claim 36, Lue discloses the plurality of openings are formed in a hexagonal pattern through the conductive line material in the plurality of planes.  See fig. 1.  In the figure, the openings shown may be interpreted as being in any arrangement, specifically, a hexagonal pattern configuration.


Allowable   Subject   Matter

 	 	The following is an Examiner's statement of reasons for the indication of

  elements in the claim) the following:
-with respect to claim 27, forming a storage element material partially around the first conductive pillar and the second conductive pillar of each respective pair of conductive pillars.
-with respect to claim 34, forming a first plurality of conductive lines coupled to the second conductive line material; and forming a second plurality of conductive lines coupled to the first conductive line material, wherein the first plurality of conductive lines are orthogonal to the second plurality of conductive lines.
-with respect to claim 37, a density of the plurality of openings are at least 1.15 pillars per a unit of area of the first conductive line material in the plurality of planes.
-with respect to claim 38, a diameter of the plurality of openings is based on a dielectric thickness associated with a voltage to be applied to the plurality of pairs of conductive pillars.
-with respect to claim 39, a diameter of the plurality of openings is between approximately 40 and 80 nanometers, inclusive.
-with respect to claim 40, forming the plurality of openings comprises enlarging each one of the plurality of openings from a first diameter to a second diameter.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 

from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 12, 2022